 
Exhibit 10.32

 
LICENSE AGREEMENT
 


 
THIS LICENSE AGREEMENT (this “Agreement”), effective as of this 30 day of
October, 2009 (“Effective Date”), by and between Sharecare, Inc., a Georgia
corporation with offices located at 3350 Peachtree Road, Suite 1500, Atlanta, GA
30326 (hereinafter “Sharecare”), and each of ZoCo 1, LLC, a limited liability
company organized under the laws of the State of Delaware and located at 110 N.
Carpenter Street, Chicago, Illinois 60607-2146 (“ZoCo”), Discovery SC
Investment, Inc., a corporation organized under the laws of the State of
Delaware and located at One Discovery Place, Silver Spring, Maryland 20910
(“Discovery”), HSW International, Inc., a company incorporated under the laws of
the State of Delaware and located at One Capital City Plaza, Suite 1600, 3350
Peachtree Road, Atlanta, GA 30326 (“HSWI”), Oz Works, L.L.C. (“Oz”), Arnold
Media Group, LLC (“Arnold”) (ZoCo, Discovery, HSWI, Oz and Arnold may be
referred to individually as a “Licensee” or collectively as the “Licensees”).
 
W I T N E S S E T H:
 
WHEREAS, each of the Licensees owns or controls certain assets that are valuable
to Sharecare in the development and launch of its business, and such Licensees
have agreed to contribute certain of such assets to Sharecare pursuant to
various agreements between each of them and Sharecare; and
 
WHEREAS, Sharecare will be developing certain proprietary technology for the
operation of the Sharecare Site, and it has agreed to grant a limited license to
such technology to each of the Licensees pursuant to the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, for and in consideration of the premises and of the mutual
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:
 
1. Definitions.
 
1.1 “Affiliates” shall mean, with respect to any person or entity, any other
person or entity that, directly or indirectly, controls such individual or
entity, is controlled by such individual or entity or is under common control
with such individual or entity.  For the purposes of this definition, “control”
(including its derivatives, such as “controlling”, “controlled” and “common
control”) shall mean the legal, beneficial or equitable ownership, directly or
indirectly, of the majority of the voting rights in the shareholders meeting or
in any other management bodies of such entity, or effective control of the
activities of such entity by contract or otherwise, or the right to elect the
majority of the entity’s directors and/or officers.  Affiliates of any person or
entity shall be deemed to be Affiliates of one another.  “Affiliates” shall mean
with respect to a person that is an individual, any person who is an ancestor,
descendant, sibling, spouse, or domestic partner of the person, or who is an
ancestor, descendant or sibling of the person’s spouse or domestic partner, or
which is a trust, family limited partnership or family limited liability company
formed for the benefit of the person or his or her Affiliates, in each case,
including adoptive relationships.
 
1.2 “Business Day” means each Monday through Friday, other than national
holidays.
 
1.3 “Change of Control” means, with respect to a Licensee or Sharecare, as
applicable: (a) a change in the ownership of the Licensee whether by sale of
equity, consolidation, merger or otherwise, in any case in which holders of
equity representing 50% or more of the voting power pre-transaction do not
represent 50% or more of the voting power post-transaction; or (b) a sale of all
or substantially all of the assets of the Licensee.
 
1.4 “Competing Business” shall have the meaning set forth in Section 2.3.
 
 
 
1

--------------------------------------------------------------------------------

 
 
1.5 “Confidential Information” shall have the meaning set forth in Section 4.
 
1.6 “Derivative Works” means any and all modifications, adaptations and
derivative works of the Technology to the extent they incorporate, are based on
or derive from the Technology that is the subject of the licenses granted to
Licensee and its Affiliates hereunder, including source code modifications that
correct defects or bugs or facilitate the extensibility of the Technology to
other software, software services, programs, applications or features.
 
1.7 “Documentation” shall mean any technical and informational material relative
to the implementation and use of the Technology, including any Derivative Works
thereof, including full descriptions of the source code, functional
specifications, interfaces, systems architecture, diagrams, flow charts,
descriptions of processes and methodologies, operating manuals, training manuals
and maintenance texts, drawings, pictures, graphics, plans, and other data
related thereto.
 
1.8 “Intellectual Property” shall mean any Licensee’s Intellectual Property, the
Sharecare Intellectual Property, or both, as applicable in the context.
 
1.9 “Intellectual Property Rights” shall mean all proprietary rights and other
rights of ownership recognized under law in works of authorship and other
tangible and intangible materials, including without limitation, copyright,
patent, trademark, trade name, trade dress, service mark, mask work, know-how,
and trade secret, and all rights of registration and renewal.
 
1.10 “Licensee Entity” shall mean with respect to a Licensee, those specific
entities or business generally described by it on Exhibit A attached hereto, and
any other legal entity in which a Licensee has control (as defined in the
definition of Affiliates above).
 
1.11 “Licensee Proprietary Works” shall mean any and all software, computer
systems, engineered equipment, programs, applications, features, functionality,
their parts, components, modules and peripherals, including technical materials
and Documentation relating thereto, developed by or on behalf of a Licensee or
its Affiliates, regardless of whether they operate or interact with the
Technology or any Derivative Works thereof.
 
1.12 “Licensee Upgrade Request Period” shall have the meaning set forth in
Section 2.2.
 
1.13 “Representatives” shall have the meaning set forth in Section 4.
 
1.14 “Restrictions” shall have the meaning set forth in Section 2.3.
 
1.15 “Sharecare Derivative Works” shall have the meaning set forth in Section
2.2.
 
1.16 “Sharecare Derivative Works License” shall have the meaning set forth in
Section 2.2.
 
1.17 “Sharecare Intellectual Property” shall have the meaning set forth in
Section 3.
 
1.18 “Sharecare Site” shall mean the top level domain web site developed and
owned by Sharecare for the creation, aggregation and distribution of digital
health and wellness information, content, tools and other features via Internet
protocol.
 
1.19 “Technology” shall mean the proprietary software (including scripts,
schemas, queries, executables and object and source code), programs, business
processes and methodologies developed and owned by Sharecare and deployed into
production as the technical platform for the Sharecare Site, including any and
all Documentation related thereto and all Intellectual Property Rights therein,
but expressly excluding the “look and feel” elements of the Sharecare Site, and
any content contained thereon.
 
1.20 “Technology License” shall have the meaning set forth in Section 2.1.
 
 
 
2

--------------------------------------------------------------------------------

 
 
1.21 “Third Party Software” means that software and those computer systems,
software services, programs, applications and features and their parts,
components, modules and peripherals, including Documentation thereto owned by a
third party and provided to Licensee or Sharecare for use pursuant to a license.
 
2. License Grants.
 
2.1 Technology License.  As of the Effective Date, Sharecare hereby grants to
each Licensee at no cost to Licensee a perpetual, fully paid, royalty-free,
worldwide, non-transferable, non-exclusive, quitclaim license for Licensee and
its Affiliates (subject to the Restrictions) to (a) use, reproduce, adapt,
distribute, and publicly perform and display the Technology and all
Documentation related thereto in connection with its and their operation of
their respective businesses, and (b) sublicense the rights and licenses granted
in Section 2.1(a) to any Licensee Entity (the “Technology License”).  For the
sake of clarity, the Technology License shall continue in full force and effect
upon any sale, transfer or other disposition of all or part of a Licensee's
interest in any Licensee Entity such that the Licensee Entity can continue to
use the Technology and Documentation thereafter in accordance with the foregoing
license including following the expiration or termination of this
Agreement.  Sharecare agrees to simultaneously deliver to each Licensee the
production version of the Technology promptly following the commercial launch of
the Sharecare Site.  Without limiting the generality of the foregoing, the
Technology License shall expressly include the right to (i) modify and adapt the
Technology to create Derivative Works thereof, and (ii) use and combine the
Technology with other products and materials, in each case for use by Licensee
and its Affiliates consistent with the scope and purpose of the Technology
License.  Licensee and its Affiliates will have the right to exercise any and
all of the foregoing rights through the use of subcontractors solely for the
purpose of providing services to such Licensee and its Affiliates, in each case
consistent with the scope and purpose of the Technology License.  The parties
hereby agree that the Technology License is fully conditioned upon each
Licensee’s agreement with the following: (A) Sharecare makes no representations
or warranties of any kind or nature in connection with the Technology and
related Documentation and expressly disclaims the same, (B) Sharecare shall have
no obligation with respect to the Technology and related Documentation, and (C)
any use by Licensee or its Affiliates or exercise of any other right granted to
Licensee with respect to  the Technology and related Documentation shall be
solely at its and their own risk.  It is expressly understood and agreed that
the Technology shall not include any Third Party Software.
 
2.2 Sharecare Derivative Works.  Each Licensee shall have the right to request,
by delivery of written notice to Sharecare, all then-existing Derivative Works
of the Technology developed by or on behalf of Sharecare (“Sharecare Derivative
Works”), if any, no more than once every six months for a period of five (5)
years following the Effective Date (the “Licensee Upgrade Request
Period”).  Upon receiving the request, Sharecare will provide the Sharecare
Derivative Works and related Documentation to such Licensee at the cost of such
Licensee in a form and format mutually agreed by the Licensee and Sharecare, and
Sharecare will grant to the Licensee a perpetual, fully paid, royalty-free,
non-exclusive, non-transferable, worldwide quitclaim right and license for such
Licensee and its Affiliates (subject to the Restrictions) to (a) use, reproduce,
adapt, distribute, and publicly perform and display the Sharecare Derivative
Works and all Documentation related thereto in connection with its and their
operation of their respective businesses, and (b) sublicense the rights and
licenses granted in Section 2.2(a) to any Licensee Entity (the “Sharecare
Derivative Works License”).  Without limiting the generality of the foregoing,
the Sharecare Derivative Works License shall expressly include the right to (i)
modify and adapt the Sharecare Derivative Works to create Derivative Works
thereof, and (ii) use and combine the Sharecare Derivative Works with other
products and materials, in each case for use by Licensee and its Affiliates
consistent with the scope and purpose of the Sharecare Derivative Works
License.  Nothing in this Agreement shall obligate Sharecare to create or
develop any Sharecare Derivative Works.  Licensee and its Affiliates will have
the right to exercise any and all of the foregoing rights through the use of
subcontractors solely for the purpose of providing services to such Licensee and
its Affiliates, in each
 
 
 
3

--------------------------------------------------------------------------------

 
 
case consistent with the scope and purpose of the Sharecare Derivative Works
License.  The parties hereby agree that the Sharecare Derivative Works License
is fully conditioned upon each Licensee’s agreement with the following: (A)
Sharecare makes no representations or warranties of any kind or nature in
connection with the Sharecare Derivative Works and related Documentation, and
expressly disclaims the same, (B) Sharecare shall have no obligation with
respect to the Sharecare Derivative Works and related Documentation, and (C) any
use by Licensee or its Affiliates or exercise of any other right granted to
Licensee with respect to the Sharecare Derivative Works and related
Documentation shall be solely at its and their own risk.  It is expressly
understood and agreed that the Sharecare Derivative Works shall not include any
Third Party Software.
 
2.3 Restrictions.  Notwithstanding the rights granted to each Licensee under the
Technology License and the Sharecare Derivative Works License, no Licensee or
Licensee Entity shall have the right to use the Technology or the Sharecare
Derivative Works, in whole or in part, directly or indirectly, in or for the
benefit of a Competing Business (“Restrictions”).  A “Competing Business” shall
be defined as any business involved in the creation, aggregation, archiving,
hosting or distribution of health and wellness information and content.
 
2.4 Third Party Software.  Each Licensee shall be solely responsible for
obtaining and maintaining at its sole cost any and all Third Party Software
necessary or desirable for operation of the Technology, including any Sharecare
Derivative Works thereof.
 
2.5 Change of Control.  If a Sharecare Change of Control occurs at any time
during the Licensee Upgrade Request Period, Sharecare’s obligations under
Section 2.2 shall automatically terminate as to both Sharecare and its successor
in interest.  The obligations of the other parties to this Agreement shall
continue in full force and effect to the extent they use the Technology or the
Sharecare Derivative Works.
 
2.6 Notice of Infringement.  The parties agree to promptly notify each other of
any actual or suspected infringement (i) of their respective interests in and to
the Technology or Derivative Works and any Intellectual Property Rights therein
by any third party of which they become aware, or (ii) by the Sharecare
Intellectual Property on the Intellectual Property Rights of any third party of
which they become aware.  Upon any notice given pursuant to clause (ii) above,
Sharecare may terminate the License granted to the Licensees hereunder solely as
necessary to satisfy its obligations and/or mitigate any continuing liability
for potential damages under applicable law. Each Licensee shall fully indemnify
and hold Sharecare harmless from and against any third-party claims and damages
associated with such Licensee’s own continued use of the subject Sharecare
Intellectual Property after such notice, but Sharecare agrees to waive any
claims or damages (of any type or nature other than in connection with third
party claims) it may have under this Agreement in connection with such continued
use.
 
2.7 Licensee Intellectual Property.  Sharecare acknowledges and agrees that this
Agreement does not confer to Sharecare, and Sharecare shall not acquire any
right or license to use, any Licensee Intellectual Property whatsoever under
this Agreement.
 
2.8 Proprietary Notices; Protection.  Each party agrees that neither it nor its
Affiliates with rights under this Agreement will remove, alter or obscure, or
allow any person to remove, alter or obscure, any copyright, trademark or other
proprietary rights notices of the other party on, stated in or affixed to the
materials of the other party, including the Sharecare Intellectual Property and
any Licensee’s Derivative Works.  Any proprietary, restrictive or copyright
notice included with or affixed to such materials must be reproduced or included
in any whole or partial copies that are made.
 
3. Ownership.  Each Licensee acknowledges and agrees that all right, title and
interest in and to, and ownership of, including all Sharecare Intellectual
Property Rights, the Technology, the Sharecare Derivative Works, and the
Documentation related thereto (such Sharecare Derivative Works are referred to
collectively with the Technology and the Documentation related to both as
“Sharecare Intellectual
 
 
 
4

--------------------------------------------------------------------------------

 
 
Property”) shall at all times remain solely and exclusively with Sharecare, and
neither this Section 3 nor any Licensee’s exercise of the licenses granted to it
herein shall be construed as giving Licensee any right of any kind with respect
thereto, except as expressly authorized hereunder.  Sharecare specifically
reserves its rights in and to the Sharecare Intellectual Property not expressly
licensed to Licensees in Section 2.  Further, each Licensee acknowledges and
agrees that neither Section 2 nor Licensee’s exercise of the licenses granted to
it herein with respect to the Sharecare Intellectual Property shall be construed
as giving any Licensee any ownership interest in Sharecare’s business or its
Intellectual Property Rights therein, and each Licensee understands that it
shall have no ownership rights whatsoever with respect thereto under this
Agreement.
 
4. Confidentiality.  Except as and to the extent required by law, no party will
disclose, and will direct its representatives not to disclose other than as
permitted herein, any Confidential Information (as defined below) with respect
to the business of the other party furnished, or to be furnished, by or through
such party, or their respective Representatives to the other party or its
Representatives at any time or in any manner other than disclosures to
directors, employees or agents (collectively, such party’s “Representatives”) on
a need-to-know basis.  For purposes of this section, “Confidential Information”
means any proprietary or non-public information, including trade secrets, about
a party or its business or activities, whether or not specifically identified as
such, and the terms of this Agreement.  For purposes of this Agreement,
Confidential Information shall only include information disclosed in connection
with this Agreement and Confidential Information shall not include information
disclosed to a party pursuant to any other agreement between the parties, or in
any other capacity, including without limitation, to a Representative of a
Licensee as a director of Sharecare.  Disclosure of Confidential Information to
Representatives of the parties hereto will be limited to a need to know basis
under circumstances where the Representative is advised of the confidential
nature of the disclosure and is advised to keep said information
confidential.  Notwithstanding the foregoing, the following information shall
not be deemed Confidential Information: (a) information that is already known to
the recipient party or its Representatives or to others not known to the
recipient party to be bound by a duty of confidentiality prior to disclosure;
(b) information that becomes publicly available through no fault of the
recipient party or its Representatives; (c) information that is independently
developed by a party without the use of or reference to the Confidential
Information of the other party; or (d) information that properly comes into the
recipient party’s possession from a third party who is not known by the
recipient party to be under an obligation to maintain the confidentiality of
such information.  Notwithstanding anything contained herein, it shall not be a
breach of this provision for any party to disclose Confidential Information
pursuant to any applicable subpoena or other legal or regulatory process or to
its stockholders pursuant to regulatory requirement so long as the recipient
party notifies the disclosing party prior to making such disclosure.  Upon the
written request of the disclosing party, the recipient party will promptly
return to the disclosing party or destroy any Confidential Information in its
possession and certify in writing to the disclosing party that it has done
so.  Notwithstanding any other provision of this Paragraph, any party may, for
purposes of filing legally required documents in connection with any SEC or
other regulatory requirements, disclose the terms of this Agreement to the
extent required by the applicable laws; however, all parties agree to use
reasonable best efforts to secure confidential treatment for any economic or
other sensitive terms prior to such disclosure.  Each party shall be responsible
for any disclosure by its Representatives in violation of the terms of this
Agreement.  Without limiting the generality of the foregoing, each party shall
treat the Intellectual Property of each other party, all information relating to
the Intellectual Property of each other party, and the terms of this Agreement
as strictly confidential to that party.
 
5. Limitation of Damages.  EXCEPT TO THE EXTENT ARISING OUT OF A THIRD-PARTY
CLAIM INDEMNIFIED PURSUANT TO SECTION 2.6, NEITHER SHARECARE NOR ANY LICENSEE
SHALL BE LIABLE TO THE OTHER PARTY FOR ANY LOSS OF PROFITS OR ANY INCIDENTAL,
CONSEQUENTIAL, SPECIAL, PUNITIVE, INDIRECT, DELAY OR ECONOMIC
 
 
 
5

--------------------------------------------------------------------------------

 
 
DAMAGES WHATSOEVER (INCLUDING ANY DAMAGES FOR LOSS OF REVENUES, BUSINESS
INTERRUPTION, LOSS OF BUSINESS INFORMATION, OR OTHER PECUNIARY LOSS) ARISING OUT
OF OR RELATED TO THE TECHNOLOGY, DERIVATIVE WORKS AND DOCUMENTATION OR THIS
AGREEMENT, WHETHER ARISING IN CONTRACT, TORT OR UNDER ANY OTHER LEGAL THEORY
(INCLUDING, WITHOUT LIMITATION, NEGLIGENCE OR STRICT LIABILITY), OR FOR ANY
CLAIM MADE AGAINST THE OTHER PARTY BY A THIRD PARTY, EVEN IF IT WAS ADVISED OF
THE POSSIBILITY OF SUCH DAMAGE OR CLAIM.
 
6. Mutual Representations and Warranties.
 
6.1 Authorization.  Sharecare on the one hand, and each Licensee, on the other
hand, represents to the other that it has full power, capacity and authorization
to enter into this Agreement, grant the rights granted to the other party
hereunder, and to perform its duties and obligations hereunder.  No further act
is necessary to authorize the execution and the fulfillment of this Agreement by
the party.  This Agreement, properly executed by each of the parties, will
constitute the legal and valid obligation of such party and will be enforceable
against it in accordance with the terms set forth herein.
 
6.2 Validity.  Sharecare on the one hand, and each Licensee, on the other hand,
represents to the other that it is legally constituted, its corporate acts have
been practiced pursuant to the applicable corporations laws, it is valid and
existing pursuant to the applicable laws, and it is qualified to conduct its
business as it is now conducted, possessing the administrative and governmental
authorization necessary to carry out its activities.  Sharecare on the one hand,
and each Licensee, on the other hand, represents to the other that all the
corporate acts practiced by it were properly authorized, and it has not
practiced any act that constituted or resulted in violation of any of its
articles, bylaws or governing documents.
 
6.3 No Conflict.  Each party agrees that the signature of this Agreement by it
(a) does not conflict, violate or infringe in any way, or constitute or cause
default (or event that when notified or having its deadline expired, or both,
results in a event of default), generate the right to terminate, amend, suspend,
revoke or cancel any agreements, permissions or other instruments or
understandings of which such party is a party to, including any agreement not to
compete; (b) does not violate any disposition of law, decree, norm or ruling,
administrative or judicial order to which such party is subject, except if the
effect of such violation is not relevant for the operations established in this
Agreement; (c) does not require or shall not require any consent, approval or
authorization from, notice to, or filing with any individual or entity, court or
governmental authority; and (d) shall not result in the creation of any burden
or encumbrance over any of its assets.
 
7. Disclaimer.  THE TECHONOLOGY AND SHARECARE DERIVATIVE WORKS ARE PROVIDED "AS
IS" AND EACH LICENSEE, ITS AFFILIATES, SUBLICENSEES AND ITS AND THEIR SUCCESSORS
AND ASSIGNS EXPRESSLY ASSUME ALL LIABILITY AND RISK WITH RESPECT THERETO AND
SHARECARE SHALL HAVE NO LIABILITY IN CONNECTION THEREWITH.  ALL WARRANTIES AS TO
THE TECHNOLOGY, SHARECARE DERIVATIVE WORKS AND DOCUMENTATION, WHETHER STATUTORY,
EXPRESS OR IMPLIED, INCLUDING ALL WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT, OR ERROR-FREE OPERATION ARE DISCLAIMED IN
THEIR ENTIRETY BY SHARECARE.
 
8. Miscellaneous.
 
8.1 Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, Affiliates, personal
representatives, successors and assigns.  Sharecare and each Licensee may assign
this Agreement and its rights hereunder to (a) any entity that acquires all or
substantially all of its assets, (b) any Affiliate of said party, or (c) a
successor entity in a merger or
 
 
 
6

--------------------------------------------------------------------------------

 
 
acquisition of said party; provided, that, any such assignment by a Licensee
shall be expressly subject to the restrictions set forth in Section 2.3.
 
8.2 Governing Law.  All rights, duties and obligations arising under or related
in any manner to the subject matter of this Agreement, as well as the parties’
relationship under this Agreement, shall be governed, construed and enforced in
accordance with the laws of the State of Delaware, without regard to its
conflict of law principles.
 
8.3 Injunctive Relief.  Each party retains its right to file to seek relief from
any court of competent jurisdiction to obtain a temporary restraining order,
preliminary injunction or other equitable relief in order to prevent immediate
and irreparable injury, loss or damage arising from a breach by any other party
of its obligations under this Agreement.
 
8.4 Course of Dealing.  No course of dealing on the part of any party, nor any
failure or delay by any party with respect to exercising any of its rights,
powers or privileges under this Agreement or law shall operate as a waiver or
novation thereof.  No waiver by a party of any condition or the breach of any
provision of this Agreement in any instance shall be deemed a further or
continuing waiver of the same or any other condition or provision.
 
8.5 Headings.  The headings that appear in this Agreement are inserted for
convenience only and do not limit or extend its scope.
 
8.6 Entire Agreement.  This Agreement constitutes the entire understanding of
the parties with respect to its subject matter, and all prior agreements and
understandings relating to that subject matter are superseded and canceled in
their entirety.
 
8.7 Conflict.  If there is a conflict between this Agreement and any law, the
part of this Agreement that is affected shall be curtailed only to the extent
necessary to bring it within the requirements of that law.
 
8.8 Notices.  All notices, requests, demands, claims and other communications
hereunder shall be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given: (a) if personally delivered,
when so delivered; (b) if mailed, five (5) Business Days after having been sent
by first class, registered or certified U.S. mail, return receipt requested,
postage prepaid and addressed to the intended recipient as set forth below; (c)
if given by telecopier, once such notice or other communication is transmitted
to the telecopier number specified below, provided that: (i) the sending
telecopier generates a transmission report showing successful completion of such
transaction; and (ii) such notice or other communication is promptly thereafter
mailed in accordance with the provisions of clause (b) above or sent by
nationally-recognized overnight delivery service in accordance with clause (d)
below, and provided, further, that if such telecopy is sent after 5:00 p.m.
local time at the location of the receiving telecopier, or is sent on a day
other than a Business Day, such notice or communication shall be deemed given as
of 9:00 a.m. local time at such location on the next succeeding Business Day; or
(d) if sent through a nationally-recognized overnight delivery service that
guarantees next day delivery, the Business Day following its delivery to such
service in time for next day delivery.  All notices shall be sent to the
applicable party or parties at the address set for forth above.
 
8.9 Counterparts.  This Agreement may be executed simultaneously in counterparts
(including by way of electronic transmission), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
8.10 Amendment.  This Agreement may only be modified by written agreement of the
parties.
 


 
[Signatures are on the following page]
 

 
 
7

--------------------------------------------------------------------------------

 

Signature Page to the Sharecare, Inc.
License Agreement
 
IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Agreement effective as of the Effective Date first written above.
 


 
SHARECARE, INC.
 
 

By:  /s/ Colin Daniel     Name:   Colin Daniel      Title:   Vice President,
Finance 

 
         
 

 
 
 

--------------------------------------------------------------------------------

 

Signature Page to the Sharecare, Inc.
License Agreement
 
IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Agreement effective as of the Effective Date first written above.
 


 
LICENSEE:
 
DISCOVERY SC INVESTMENT, INC.
 
 

By:  /s/ James A. Rosenstock Name:   James A. Rosenstock Title:   Senior Vice
President, Corporate Development


 

 
 
 

--------------------------------------------------------------------------------

 

Signature Page to the Sharecare, Inc.
License Agreement
 
IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Agreement effective as of the Effective Date first written above.
 


 
LICENSEE:
 
HSW INTERNATIONAL, INC.
 
 

By:  /s/ Bradley T. Zimmer Name:   Bradley T. Zimmer Title:   Vice President &
General Counsel


 
 
 
 

--------------------------------------------------------------------------------

 

Signature Page to the Sharecare, Inc.
License Agreement
 
IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Agreement effective as of the Effective Date first written above.
 


 
LICENSEE:
 
ZOCO 1, LLC
 
 

By:  /s/ Tim Bennett Name:   Tim Bennett Title:   Vice President and Secretary


 
 

 
 
 

--------------------------------------------------------------------------------

 

Signature Page to the Sharecare, Inc.
License Agreement
 
IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Agreement effective as of the Effective Date first written above.
 


 
LICENSEE:
 
OZ WORKS, L.L.C.
 
 

By:  /s/ Mehmet Oz Name:   Mehmet Oz, M.D. Title:   Vice President


 

 
 
 

--------------------------------------------------------------------------------

 

Signature Page to the Sharecare, Inc.
License Agreement
 
IN WITNESS WHEREOF, the parties by their duly authorized representatives have
executed this Agreement effective as of the Effective Date first written above.
 


 
LICENSEE:
 
ARNOLD MEDIA GROUP, LLC
 

 

By:  /s/ Jeffrey T. Arnold Name:   Jeffrey T. Arnold Title:   Manager


 
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LICENSEE ENTITIES
 


 
Without limiting the generality of the Agreement, the parties agree that each of
the businesses generally described below shall be considered a Licensee Entity
with respect to that Licensee:
 


 
Arnold:  The 2006 Arnold Family Trust, The Five Star Travel Corporation,
Flexplay Technologies, Inc., and Modo Sports, LLC
 

